Citation Nr: 1756458	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for high cholesterol.

2. Entitlement to service-connection for a lower back condition.

3. Entitlement to service-connection for sleep apnea.

4. Entitlement to service-connection for a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2005 to January 2006, May 2006 to June 2007, and August 2007 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board notes that jurisdiction of the case has been transferred to the VA RO in Albuquerque, New Mexico.  The June 2012 rating decision, in pertinent part, denied entitlement to service-connection for a lower back injury, and high cholesterol.  The September 2012 rating decision denied entitlement to service connection for sleep apnea, and a TBI.  
    
In May 2017 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issues of the Veteran's entitlement to service-connection for a lower back condition and a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1. In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to service connection for high cholesterol.   

2.  The evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea is related to service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to service connection for high cholesterol loss by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107; 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

At his May 2017 hearing before the Board, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for high cholesterol.  As there remains no allegation of error of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review the claim.  Accordingly, the issue must be dismissed.

II. Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board finds that the evidence of record supports a grant of service connection for obstructive sleep apnea.  First, there is evidence of a current disability.  A July 2012 VA examination report indicated that the Veteran was diagnosed with obstructive sleep apnea in January 2011.  See 38 C.F.R. §§ 3.303(a). 

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding problems with sleep while in service. See 38 C.F.R. § 3.303(a); 38 U.S.C. § 1154(b); Shedden, 381 F.3d at 1167.  Specifically, the Veteran indicated that he experienced fatigue and problems with sleeping while in service.   See July 2012 VA Examination.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea is related to service.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C. § 5107 (West 2014).  The Board acknowledges that there is evidence against the claim.  In that regard, a July 2012 VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not related to service.  However, a February 2014 opinion submitted by the Veterans' private physician is supportive of the claim, and provided sufficient rationale.  In his rationale, the physician noted that the Veteran had not gained weight since his discharge from service, that the Veteran had records indicating he had organic sleep disorders while in service, and that a fellow Marine Corpsman had provided a letter stating that he noticed that the Veteran had problems breathing while he was in active service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for obstructive sleep apnea is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

The appeal as to entitlement to service connection for high cholesterol is dismissed.  

Entitlement to service connection for obstructive sleep apnea is granted.  





	(CONTINUED ON NEXT PAGE)



REMAND

A. Lower Back 

A December 2010 VA examination report indicates that the Veteran had experienced pain in his lower back since 2006.  The examiner reported that the Veteran had no current low back diagnosis, since there was no pathology identified on physical and radiographic examinations.  However, since that time, the record reflects that the Veteran has had continuous treatment for his lower back.  Moreover, a December 2014 private treatment note indicates that, after undergoing an MRI, the physician's impression was that the Veteran had degenerative changes at L5-S1, a palisade configuration of the trabeculae within the body of L2, which was suspected to be a vertebral body hemangioma, and mild paravertebral muscle spasm.  As such, the Board finds that a new examination is warranted to determine whether the Veteran has a low back condition that is related to his period of active service.  


B. TBI

The record reflects that the Veteran underwent a VA TBI examination in April 2010.  The examiner opined that the Veteran's symptoms were not indicative of enduring impairment consequent to trauma-related damage to the supratentorial structures of the brain.  However, an April 2010 VA addendum opinion indicates that the TBI team concluded that the Veteran had a TBI.  

In a July 2012 VA examination report, the examiner opined that the Veteran's claimed TBI was less likely than not related to service.  In reaching this conclusion, the examiner noted that the Veteran did not have a confirmed diagnosis of a TBI, as the Veteran's April 2010 diagnosis was based solely on his history of events.  However, the record reflects that the Veteran does, in fact, have a confirmed diagnosis of TBI, as discussed above.  Thus, the Board finds that this opinion is inadequate to decide the claim.  As such, the Board finds that a new examination is warranted to determine whether the Veteran has a TBI that is related to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lower back injury, and TBI.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lower back condition(s).  The examiner should review all pertinent records associated with the claims file.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any lower back condition(s) had its onset during service or is otherwise etiologically related to his active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any traumatic brain injury (TBI) that may be present.  The examination should be conducted using VA's TBI protocol.  The examiner should review all pertinent records associated with the claims file.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's active military service.  

In making this determination, the examiner is advised that VA has conceded that the Veteran experienced an in-service event in 2005, in which he had been knocked unconscious from a mortar attack, and in-service IED explosion while in a vehicle in 2007.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. In the event that the Veteran does not report for any of his scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

5. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


